Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) dated as of June 3, 2015, among
Bio-Reference Laboratories, Inc., a New Jersey corporation with its principal
place of business at 481 Edward H. Ross Drive, Elmwood Park, New Jersey 07407
(the “Company”), OPKO Health, Inc., a Delaware corporation with its principal
place of business at 4400 Biscayne Boulevard, Miami, Florida 33137 (“OPKO”), and
Marc D. Grodman, M.D., residing at R.D. No. 1, P.O. Box 309, Califon, New Jersey
07830 (the “Employee”).

 

This Agreement will be effective as of, and contingent upon, the closing of the
Agreement and Plan of Merger among Bio-Reference Laboratories, Inc., OPKO
Health, Inc., and Bamboo Acquisition, Inc. dated as of June 3, 2015 (the “Merger
Agreement”), whereby the Company will become an indirect wholly-owned subsidiary
of OPKO (the “Merger”). In the event that the Merger is not consummated, this
Agreement will be null and void ab initio and without any effect.

 

Upon closing of the Merger, this Agreement will supersede and replace the
Employment Agreement dated as of December 31, 2010 between the Company and the
Employee.

 

W I T N E S S E T H:

 

WHEREAS, the Company is primarily engaged in the operation of a clinical
laboratory in northern New Jersey, and

 

WHEREAS, the Employee currently serves as the President and Chief Executive
Officer of the Company,

 

WHEREAS, the Company will become an indirect wholly-owned subsidiary of OPKO
upon closing of the Merger,

 

WHEREAS, the Company and OPKO desire to avail themselves of the Employee’s
knowledge and experience and the Company desires to continue to employ the
Employee as the President and Chief Executive Officer of the Company after
closing of the Merger on the terms and conditions hereinafter set forth, and

 

WHEREAS, the Employee desires to continue to be employed by the Company after
closing of the Merger on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows effective as of, and contingent upon, the closing of
the Merger:



1.  Employment Term. The Company agrees to employ the Employee as its President
and Chief Executive Officer, and the Employee agrees to accept such employment
with the Company, for a term of five (5) years (the “Term”) commencing upon the
closing of the Merger (the “Effective Date”). Notwithstanding the foregoing, the
Employee’s employment

 

 

 

 

 

hereunder may be earlier terminated by either the Company or the Employee in
accordance with the terms of this Agreement. The period of time between the
Effective Date and the termination of the Employee’s employment hereunder will
be referred to herein as the “Employment Period.”



2.  Duties.

 

(a) During the Employment Period, the Employee will perform such duties and
exercise such powers related to the Company as are commensurate with the office
of President and Chief Executive Officer, including, without limitation, (i) the
allocation of Company capital and resources, (ii) ultimate authority with
respect to the employment, termination, and compensation of all other Company
employees, and (iii) direct reporting of all other Company employees to either
the Employee or his designee(s), and such other duties consistent with his
position assigned to him by Phillip Frost, M.D. (“Frost”); provided, however,
that the Employee will coordinate with OPKO on the Company’s finance and human
resources policies and will be required to comply with OPKO’s authorization and
approval guidelines and policies; provided, however, that the Employee’s
compliance with OPKO’s insider trading policies shall be as set forth in Section
12; provided, further, that in no event will Employee’s level of authorization
be less than any other President or CEO of any of OPKO’s other business
operating divisions or subsidiaries. The Employee will report directly to Frost.
In the event that Frost ceases to be affiliated with OPKO, Employee will
thereafter report directly to the Chief Executive Officer of OPKO and all
references to “Frost” in this Agreement will be deemed to mean the Chief
Executive Officer of OPKO.

 

(b) During the Employment Period, the Employee will devote substantially all of
his time, ability and attention during normal business hours to the business of
the Company, faithfully perform the duties of his employment with the Company,
and do all reasonably in his power to promote, develop, and extend the business
of the Company.

 

(c) During the Employment Period, the Employee will not, except as a
representative of the Company or with written consent of the Company, be
directly or indirectly engaged, concerned or interested in the conduct of any
other business competing or likely to compete with the Company, provided, that
notwithstanding anything contained in this Agreement to the contrary, the
Employee will not be precluded from devoting a reasonable amount of his time to:

 

(i) serving, with the prior written approval of Frost, as a director or member
of a committee of any organization involving no conflict of interest with the
business of the Company;

 

(ii) managing his personal investments, provided that such activities will not
materially interfere with the Employee’s performance of his duties hereunder;

 

(iii) participating in such courses of instruction and rendering such services
as are consistent with the maintenance of his skills as a medical doctor;

 

2

 

 

(iv) performance as a member of the faculty of Columbia University Medical
Center and the Attending Staff of New York-Presbyterian Hospital or the
performance of similar services at any similar institutions; and

 

(v) civic and charitable activities.

 

(d) The Employee will be employed at the offices of the Company located in
Elmwood Park, New Jersey, provided, that the Employee acknowledges and agrees
that the proper performance of his duties may make it necessary to spend
reasonable periods of time in other parts of the country.



3.  Compensation.

 

(a) During the Employment Period, the Company will pay the Employee as
compensation for his services under this Agreement commencing as of the
Effective Date, a minimum annual base compensation at the rate of $1,050,676
(the “Base Compensation”). Employee’s Base Compensation under this Agreement
shall be reviewed at least annually by Frost or OPKO’s Board.

 

(b) During the Employment Term, the Employee will be eligible to receive an
annual incentive payment under the Company’s management incentive bonus plan as
in effect for the applicable year (the “Annual Bonus”). In addition, the
Employee will also be eligible to receive discretionary bonus payments as
determined by Frost and, to the extent required by applicable law, the
Compensation Committee of the Board of Directors of OPKO.

 

(c) On, or as soon as practicable after the Effective Date, OPKO will grant the
Employee options under the OPKO Health, Inc. 2007 Equity Incentive Plan (the
“Plan”) as set forth on the Schedule 4.14(e) of the Merger Agreement, with an
exercise price equal to the Fair Market Value (as such term is defined in the
Plan) of a share of OPKO’s common stock on the date of grant and subject to the
terms of the Plan and the grant award notification and nonqualified stock option
award agreement, provided, that the options will vest in equal annual
installments over four years and the Employee will fully vest in any
then-unvested options that were granted pursuant to this Section 3(c) upon the
earliest of (i) any Change in Control (as defined in subparagraph (e) of Section
7 hereof) of the Company or OPKO, (ii) the Employee’s death, (iii) any
termination of the Employee’s employment by the Company without Cause (as
defined in subparagraph (b) of Section 6 hereof) or due to the Employee’s Total
Disability (as defined in subparagraph (g) of Section 4 hereof), or (iv) any
voluntary termination of the Employee’s employment by the Employee for Good
Reason (as defined in subparagraph (d) of Section 6 hereof).

 

(d) To the extent that any annual or periodic equity grants are made to OPKO
executives during the Employment Period, the Employee will be eligible to also
receive grants of such types and in such amounts as shall be determined by the
Compensation Committee of the Board of Directors of OPKO.

  

3

 

 

(e) The Company will lease and insure, under the Company’s policy, an automobile
for the benefit of the Employee. The Company will be responsible for
maintenance, gasoline, repair and all other such costs but only to the extent
such expenses relate to the business use of the automobile. At the end of the
lease term, or in the event of the termination of this Agreement for any reason,
including non-renewal, the Employee will have the following options:

 

(i)surrender the automobile to the Company,

 

(ii)assume the Company’s lease payment obligation; or

 

(iii)exercise the purchase option of the lease, if any.

 

In addition, the Company will provide the Employee upon reasonable advance
notice with access for personal use of the Company’s airplane, which use will be
taxable to the Employee.

 



(f) The Company will promptly pay or reimburse the Employee for all expenses
incurred by the Employee in the performance of his duties under this Agreement.
Such expenses will be limited to the reasonable out-of-pocket expenses
necessarily and actually incurred by the Employee in the performance of his
duties at the level reimbursed by the Company to the Employee immediately prior
to the Effective Date and in no event at a level less than any OPKO executive
other than Frost.

 

(g) The Employee will be entitled to participate in any fringe benefit and bonus
plans available to the Company’s employees as in effect from time to time, and
to the extent that the Employee may be eligible to do so under the applicable
provisions of the plans, including but not limited to pension, profit sharing,
stock option, and similar plans for life and medical insurance plans or coverage
maintained by the Company for senior personnel and/or all personnel.

 

(h) The Employee will be entitled to such vacation, personal time, and holidays
as he is eligible for under the Company’s Employment and Personnel Policy as the
same presently exists or may hereinafter be amended.

 

(i) The Company and OPKO will provide the Employee with indemnification
(including advancement of legal fees) to the maximum extent permitted by law and
coverage under any directors’ and officers’ insurance policies, on terms no less
favorable than provided to any other Company or OPKO executive officer or
director. Such coverage will continue after the Employment Period while any
potential liability exists.

 

(j) Within thirty (30) days upon presentation of appropriate documentation, the
Company will pay all documented legal fees and related expenses incurred in
connection with the drafting, negotiation and execution of this Agreement and,
in the event of any dispute regarding this Agreement in which the Employee
prevails, all documented legal fees and related expenses incurred in connection
with the dispute.

 

4

 

 

4.  Disability. If during the Employment Period, the Employee incurs a Total
Disability (as defined in subparagraph (g) of this Section 4) then, subject to
the earlier termination of this Agreement or the earlier termination of the
disability, the Company will compensate the Employee as provided in
subparagraphs (a), (b), (c), and (d) of this Section 4.

 

(a) For the month in which the Employee incurs the Total Disability, and for the
following thirty-six (36) months of the disability, the Company will compensate
the Employee at a rate equal to his then-current Base Compensation.

 

(b) For a period of three (3) months commencing upon the termination of the

thirty-six (36) month period described in subparagraph (a) of this Section 4,
the Company will not pay the Employee any portion of his Base Compensation and
Employee will be on an unpaid leave of absence.



(c) If the Employee’s Total Disability terminates at any time prior to the
expiration of the three (3) month period described in subparagraph (b) of this
Section 4, then the Employee will return to full and active employment with the
Company under the terms of this Agreement, provided, that if the Employee again
incurs a Total Disability within a period of three (3) months after such return,
and such Total Disability is related to his prior Total Disability, then the
Employee will be deemed to have been continuously disabled from the date he
incurred the prior Total Disability.

 

(d) Upon expiration of the three (3) month period described in subparagraph (b)
of this Section 4 without the Employee returning to full and active employment
during such period, the employment of the Employee will terminate, unless an
additional leave of absence is granted by the Company, in which event the
employment of the Employee will terminate upon the expiration of the additional
leave of absence.

 

(e) In the event the Employee incurs a disability that is not a Total
Disability, during the period of such disability, the Employee’s Base
Compensation shall be equitably adjusted according to the time that he is able
to devote to the affairs of the Company.

 

(f) In addition to the foregoing, the Employee will be entitled to receive the
amounts, if any, as may be payable to him by reason of his disability under
policies of insurance maintained by the Company, if any.

 

(g) As used in this Agreement, the term “Total Disability” means a disability
such that:

 

(i) the Employee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or

 

5

 

 

(ii) the Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

 



5.   Insurance. The Company maintains a second to die insurance policy insuring
the Employee and his wife Pam. On the Effective Date or as soon as practicable
thereafter, the Company will transfer such policy to the Employee without
requiring the Employee to reimburse the Company for prior premiums paid on such
policy. The Employee will thereafter pay any premiums under such policy. The
Employee and the Company will cooperate with respect to the tax treatment and
any applicable tax and withholding obligations.

 

6.  Termination.

 

(a) Termination by Death. If the Employee dies while employed by the Company,
the Company’s employment obligation under this Agreement will terminate at the
date of death and the Employee’s estate will be entitled to (i) any earned but
unpaid Base Compensation, (ii) unreimbursed business expenses, (iii) any earned
but unpaid bonuses for the year(s) prior to the Employee’s termination date, and
(iv) any vested benefits or amounts to which the Employee (or his beneficiaries
or estate) is entitled pursuant to the terms of any employee benefit plan,
equity plan, practice, program, or arrangement maintained by the Company (the
“Accrued Amounts”). The Accrued Amounts will be paid within thirty (30) days of
the Employee’s death, provided, that the amount described in clause (iii) of the
foregoing sentence may be paid later to the extent necessary to determine the
Company’s actual financial results for the applicable bonus period, but in no
event later than the termination of the short term deferral period as defined in
Treasury Regulation § 1.409A-1(b)(4), and the amounts in clause (iv) of the
foregoing shall be paid in accordance with the terms of the applicable plan,
practice, program or arrangement. In addition, the Employee’s estate (or such
other named beneficiary) will be entitled to the amounts, if any, as may be
payable to his estate or beneficiaries under policies of insurance maintained by
the Company. In addition, if the Employee dies while employed by the Company,
the Company will pay a death benefit to his estate equal to twenty-four (24)
months of his monthly Base Compensation at the time of his death, payable in
equal amounts over twenty-four (24) months.

 

(b) Termination for Cause. The Employee’s employment with the Company may be
terminated by the Company for Cause at any time in accordance with subparagraph
(e) of this Section 6. In the event the Employee is terminated for Cause, the
Employee will be entitled to all arrearages of Base Compensation and expenses
through his termination date, but will not be entitled to further compensation.
As used in this Agreement, the term “Cause” means:

 

(i) any act or acts of dishonesty (other than good faith disputes regarding the
Employee’s business expense account) constituting criminal acts by the Employee
resulting or intending to result directly or indirectly in material gain to, or
personal enrichment of, the Employee at the Company’s expense;

 

6

 

 

 

(ii) the Employee’s indictment, conviction, or pleading of guilty or nolo
contendere, to a felony; or

 

(iii) the Employee’s material breach of this Agreement, provided, that the
Company provides Employee with written notice of such breach and a twenty (20)
day period to cure the breach.

 

(c) Termination at the Option of the Employee. This Agreement and the Employee’s
employment with the Company may be terminated at any time and for any reason, at
the election of the Employee in accordance with subparagraph (e) of this Section
6.

 

(d) Termination without Cause or for Good Reason. If the Employee’s employment
by the Company is terminated (i) by the Company without Cause, or (ii) by the
Employee for Good Reason, the Employee will be entitled to (x) the Accrued
Amounts, and (y) a lump sum payment equal to three (3) times the sum of
Employee’s then-current Base Compensation, target bonus and the Employee’s
annual COBRA premium at the time of termination, provided, that if Employee’s
termination date is prior to October 31, 2017, an amount equal to the Employee’s
then-current Base Compensation and COBRA premium will be paid from the date of
termination to October 31, 2017 in accordance with the normal payroll practices
of the Company, and such amount will be deducted from the Employee’s lump sum
payment amount, and (z) a pro-rata bonus based on any applicable performance
metrics for the Employee’s year of termination as determined using the Company’s
actual performance for such year and paid when it otherwise would have been paid
for such year. All of the foregoing amounts, other than the Accrued Amounts,
shall be subject to and conditioned upon the execution by the Employee of a
release satisfactory to the Company that becomes irrevocable within 30 days
following the date on which the Employee’s employment with the Company is
terminated, and the foregoing amounts shall be paid or commence upon the 30th
day following the date on which the Employee’s employment is terminated. The
first such cash payment shall include payment of all amounts that otherwise
would have been due under the terms of this Agreement had such payments
commenced immediately upon the date on which the Employee’s employment with the
Company is terminated, and any payments made thereafter shall continue as
provided herein. As used in this Agreement, the term “Good Reason” means:



 

(1)a diminution in the Employee’s Base Compensation;    

(2)a diminution in the Employee’s authority, duties or responsibilities;    

(3)a material change in the geographic location at which the Employee provides
his services under this Agreement;    

(4)a change in the Employee’s reporting lines; or    

(5)any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

 

7

 

 

(e) Notice of Termination.

 

(i) Any election by the Company to terminate the Employee’s employment hereunder
for “Cause” will be communicated by a written notice of termination (the “For
Cause Notice of Termination”) forwarded to the Employee. The For Cause Notice of
Termination will recite the facts and circumstances claimed to provide the basis
for such termination and will specify the purported date of termination of the
Employee’s employment hereunder (the “For Cause Date of Termination”). The For
Cause Date of Termination will not be less than seven (7) days from the date of
receipt by the Employee of the For Cause Notice of Termination. If within said
seven (7) day time period, the Company receives written notice from the
Employee, given in good faith, that a dispute exists concerning such
termination, and provided the Employee pursues resolution of the dispute with
reasonable diligence, the Company will, subject to resolution of the dispute,
continue to pay the Employee his full Base Compensation as in effect as of the
date of his receipt of the For Cause Notice of Termination and continue the
Employee as a participant in all compensation, benefit, and insurance plans in
which he was participating at such date, until the dispute is resolved. If the
dispute resolution determines that the Employee’s employment was properly
terminated for “Cause,” he will not be entitled to retain any payments with
respect to periods after the For Cause Date of Termination and will promptly
return such amounts to the Company.

 

(ii) Any election by the Employee to terminate his employment hereunder for
“Good Reason” will be communicated by a written notice of termination (the “Good
Reason Notice of Termination”) forwarded to the Company. The Good Reason Notice
of Termination will recite the facts and circumstances claimed to constitute
“Good Reason” and will specify the purported date of termination of the
Employee’s employment hereunder (the “Good Reason Date of Termination”). The
Good Reason Date of Termination will not be less than forty (40) days or more
than sixty (60) days after receipt by the Company of the Good Reason Notice of
Termination. The Good Reason Notice of Termination must be received by the
Company not more than ninety (90) days after the initial existence of the
condition on which the Good Reason Notice of Termination is based and the
Company will have thirty (30) days after receipt of the Good Reason Notice of
Termination to remedy the condition. In the event of such remedy, the Employee’s
employment will continue in accordance with this Agreement.

 

(iii) Any termination by the Employee without Good Reason or by the Company
without Cause shall be communicated by written notice to the other party and
shall be effective thirty (30) days following receipt by the Employee or the
Company, as applicable, of the written notice; provided, however, that in the
event of a termination of the Employee’s employment by the Employee without Good
Reason under this Section 6(e), the Company may in its sole and absolute

 

8

 

 

discretion, by written notice to the Employee, accelerate the date of
termination and still have it treated as a termination by the Employee without
Good Reason.

 







7. Change in Control. In the event of a “Change in Control” of the Company or
OPKO as hereinafter defined, the Employee may elect as a result thereof to
terminate his employment with the Company. Such election must be effected by a
written notice of termination (the “CIC Notice of Termination”) which must be
received by the Company no later than thirty (30) days after such Change in
Control occurs. The CIC Notice of Termination must state a date of termination
of employment effective at the earlier of forty-five (45) days after the
occurrence of the Change in Control or the next to the last day of the calendar
year in which the Change in Control occurs. Subject to this Section 7, in the
event of such election and timely filing by the Employee of the CIC Notice of
Termination, the Employee will receive the amounts described in subparagraph (d)
of Section 6 ((without regard to the timing of payment proviso in subparagraph
(d)(ii)(y)) hereof subject to and conditioned upon the execution by the Employee
of a release satisfactory to the Company that becomes irrevocable within 30 days
following the date on which the Employee’s employment with the Company is
terminated. Payment shall be made upon the 30th day following the date on which
the Employee’s employment is terminated.

 

(a) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that the Employee would receive from the Company or otherwise in
connection with a Change in Control (“Transaction Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this Section 7, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Company will cause to be determined,
before any amounts of the Transaction Payment are paid to Employee, which of the
following two alternative forms of payment would result in the Employee’s
receipt, on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that the Employee receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”).

 

(b) For purposes of determining whether to make a Full Payment or a Reduced
Payment, the Company will cause to be taken into account all applicable federal,
state and local income and employment taxes and the Excise Tax. If a Reduced
Payment is made, (x) the Employee will have no rights to any additional payments
and/or benefits constituting the Transaction Payment, and (y) reduction in
payments and/or benefits will occur in the manner that results in the greatest
economic benefit to the Employee as determined in this paragraph. If more than
one method of reduction will result in the same economic benefit, the portions
of the Transaction Payment will be reduced pro rata.







 

(c) The independent registered public accounting firm engaged by the Company as
of the day prior to the effective date of the Change in Control will make all
determinations required to be made under this Section 7. If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting

 

9

 

 

the Change in Control, the Company will appoint a nationally recognized
independent registered public accounting firm that is reasonably acceptable to
the Employee (and such acceptance will not be unreasonably withheld) to make the
determinations required hereunder. The Company will bear all reasonable expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder. The independent registered public
accounting firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and the Employee within fifteen (15) calendar days after the date on which the
Employee’s right to a Transaction Payment is triggered or such other time as
reasonably requested by the Company or the Employee. If the independent
registered public accounting firm determines that no Excise Tax is payable with
respect to the Transaction Payment, either before or after the application of
the Reduced Amount, it will furnish the Company and the Employee with detailed
supporting calculations of its determinations that no Excise Tax will be imposed
with respect to such Transaction Payment. Any good faith determinations of the
accounting firm made hereunder will be final, binding and conclusive upon the
Company and the Employee.

 

(d) Notwithstanding the foregoing, to the extent that neither the Company nor
OPKO has any readily tradable public stock, and in the event that it will be
determined that any right to receive any Transaction Payment would not be
deductible, in whole or part when aggregated with any other right, payment or
benefit to or for the Employee under all other agreements or benefit plans of
the Company or OPKO, by the Company or the person making such payment or
distribution or providing such right or benefit as a result of Section 280G of
Code and the Employee waives any Transaction Payment subject to stockholder
approval, the Company or OPKO, as applicable, will use its commercially
reasonable best efforts to prepare and deliver to its stockholders the
disclosure required by Section 280G(b)(5)(B) of the Code with respect to any
Transaction Payment to obtain the approval of the Company’s or OPKO’s, as
applicable, stockholders in accordance with Section 280G(b)(5)(B) of the Code
and Treasury Regulation § 1.280G-1.



 

(e) As used in this Agreement, the term “Change in Control” means a “Change in
Effective Control” under Treasury Regulation § 1.409A-3(i)(5)(vi) or “A Change
in the Ownership of a Substantial Portion of a Corporation’s Assets,” under
Treasury Regulation § 1.409A-3(i)(5)(vii) and means either (i) or (ii) below
with regard to a change arising from the acquisition of the Company’s stock or
appointment of new Directors (for a Change in Control), or a disposition of the
corporate business (for A Change in the Ownership of a Substantial Portion of a
Corporation’s Assets) as defined in (iii) below:

 

(i) The date any one person, or more than one person acting as a group (as
determined under paragraph Treasury Regulation § 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company or OPKO possessing thirty percent (30%) or more of the total voting
power of the stock of the Company or OPKO.

 



 

10

 

 

 

(ii) The date a majority of the members of the Company’s or OPKO’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s or OPKO’s Board of Directors before the date of the appointment or
election.

 

(iii) A change in the ownership of a substantial portion of the Company’s or
OPKO’s assets occurs on the date that any one person, or more than one person
acting as a group (as determined under Treasury Regulation §
1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company or OPKO that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company or OPKO immediately before such
acquisition or acquisitions.

 

For the avoidance of doubt, the Merger shall not constitute a Change in Control
under this Agreement.

 

8.  Section 409A Compliance. It is the intent of the parties that the payments
and benefits under this Agreement comply with (or be exempt from) Section 409A
of the Code and the regulations and guidance promulgated thereunder (“Code
Section 409A”), and, accordingly, to the maximum extent permitted, this
Agreement will be interpreted in accordance therewith. If the Employee notifies
the Company (with specificity as to the reason therefor) that the Employee
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Employee to incur any
additional tax or interest under Code Section 409A, and the Company concurs with
such belief or the Company independently makes such determination, the Company
will, after consulting with the Employee, reform such provision to try to comply
with Code Section 409A through good faith modification to the maximum extent
reasonably appropriate to comply with Code Section 409A, provided, that this
provision will not require the Company to incur any additional cost with respect
to such arrangements. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification will be made in good
faith and will, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Employee and the Company of the applicable
provision without violating the provisions of Code Section 409A, provided, that
this provision will not require the Company to incur any additional cost with
respect to such arrangements. A termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that are considered “nonqualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms will mean “separation from service.”
If the Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment that is considered non-qualified deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment or benefit will be made or provided at the date

 

11

 

 

which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such “separation from service” of the Employee, and (ii) the
date of the Employee’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 8
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) will be paid or reimbursed to the
Employee in a lump sum without interest, and any remaining payments and benefits
due under this Agreement will be paid or provided in accordance with the normal
payment dates specified for them herein. The Employee’s right to receive any
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate payments. To the extent that any expense
reimbursement provided for by this Agreement does not qualify for exclusion from
U.S. Federal income taxation, the Company will make the reimbursement to the
Employee no later than December 31 of the calendar year following the calendar
year in which the expense was incurred; the amount of expenses eligible for such
reimbursement during a calendar year will not affect the amount of expenses
eligible for such reimbursement in another calendar year; and the Employee’s
right to such reimbursement is not subject to liquidation or exchange for
another benefit from the Company. Notwithstanding the foregoing, the Company
does not make any representation to the Employee that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Code Section 409A, and the Company shall have no liability or other obligation
to indemnify or hold harmless the Employee or any beneficiary of the Employee
for any tax, additional tax, interest or penalties that the Employee or any
beneficiary of the Employee may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Code
Section 409A.

 

9.   Confidential Information. The Employee acknowledges an obligation of
confidentiality to the Company and will not divulge, disclose or communicate any
trade secret, private or confidential information or other proprietary knowledge
of the Company or its associated companies obtained or acquired by him while so
employed. The foregoing will not apply to information that (i) was known to the
public prior to its disclosure to the Employee, (ii) becomes generally known to
the public subsequent to disclosure to the Employee through no wrongful act of
the Employee or any representative of the Employee, (iii) the Employee is
required to disclose by applicable law, regulation, or legal process, or (iv)
the Employee discloses in the good faith performance of his duties under this
Agreement. Notwithstanding the foregoing, nothing in this section 9 shall
prohibit the Employee from participating in protected whistleblower activities
under the Dodd-Frank Act.

 

10.  Return of Information. Upon termination of employment, the Employee agrees
to not take with him and to deliver to the Company all records, notes, data,
memoranda, models, equipment, blueprints, drawings, manuals, letters, reports
and all other materials of a secret or confidential nature relating to the
business of the Company which are in possession or control of the Employee,
other than the Employee’s address book (in electronic and/or physical form) to
the extent it only contains contact information.

 

11.  Employee’s Restrictive Covenants.

 

(a) At all times during the Restricted Period, the Employee shall not, directly
or indirectly (whether as a principal, agent, partner, employee, officer,
investor, owner, consultant,

 

12

 

 

board member, security holder, creditor or otherwise), engage in any Company
Competitive Activity or OPKO Competitive Activity, or have any direct or
indirect interest in any sole proprietorship, corporation, company, partnership,
association, venture or business or any other person or entity that directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor, or otherwise)
engages in a Company Competitive Activity or OPKO Competitive Activity; provided
that the foregoing shall not apply to the Employee's ownership of common stock
of the Company, OPKO or OPKO Subsidiary or the acquisition by the Employee,
solely as an investment, of securities of any issuer, so long as the Employee
does not control, acquire a controlling interest in or become a member of a
group which exercises direct or indirect control of, more than five percent (5%)
of any class of capital stock of such corporation; provided, however, that the
Employee may be employed by or otherwise associated with a business or entity of
which a subsidiary, division, segment, unit, etc. is in material direct
competition with the Company, OPKO or OPKO Subsidiary but as to which such
subsidiary, division, segment, unit, etc. the Employee has no direct or indirect
responsibilities or involvement and provided that the Employee does not breach
any of the covenants in this Agreement.

For purposes of this Agreement:

 

“Company Competitive Activity” means an activity that is in competition with the
Company in any country in which the Company conducts business with respect to a
business in which the Company engaged while the Employee was employed by the
Company.

 

“OPKO Competitive Activity” means an activity that is in competition with OPKO
or OPKO Subsidiary in any country in which OPKO or any of the OPKO Subsidiaries
conducts business with respect to a business in which OPKO or any of the OPKO
Subsidiaries engaged while the Employee was employed by the Company.

 

“OPKO Subsidiary” means all those corporations, associations or other business
entities of which OPKO either (i) owns or controls fifty percent (50%) or more
of the outstanding equity securities either directly or through an unbroken
chain of entities as to each of which fifty percent (50%) or more of the
outstanding equity securities is owned directly or indirectly by its parent
(provided, that there shall not be included any such entity the equity
securities of which are owned or controlled in a fiduciary capacity); (ii) in
the case of partnerships, serves as a general partner; (iii) in the case of a
limited liability company, serves as a manager or a managing member; (iv)
otherwise has the ability to elect fifty percent (50%) or more of the directors,
trustees, managers, or managing members thereof; or (v) under GAAP consolidates
in its financial statements or accounts for under the equity method.

 

“Restricted Period” shall mean (i) with respect to Company Competitive Activity,
three years following termination of employment for any reason and (ii) with
respect to OPKO Competitive Activity, (x) in the event of termination of
employment by the Employee for Good Reason or by the Company without Cause and
the Employee has received or is receiving severance pursuant to Section 6(d),
three years following such termination of employment and

 

13

 

 

(y) in the event of any other termination of employment, one year following such
termination of employment.

 

(b) At all times during the Restricted Period, the Employee shall not, directly
or indirectly, for himself or for any other person, firm, corporation,
partnership, association or other entity (i) employ, solicit for employment or
attempt to employ any employee, consultant or independent contractor performing
services for the Company, OPKO or OPKO Subsidiary, unless such employee,
consultant or independent contractor, has not been employed or engaged by the
Company, OPKO or OPKO Subsidiary for a period in excess of six (6) months,
and/or (ii) call on, solicit, or engage in business with, any of the customers
or clients of the Company, OPKO or OPKO Subsidiary on behalf of any person or
entity in connection with any Company Competitive Activity or OPKO Competitive
Activity and/or (iii) encourage any persons or entities with whom the Company,
OPKO or OPKO Subsidiary does business or has some business relationship to cease
doing business or to terminate its business relationship with the Company, OPKO
or OPKO Subsidiary or to engage in any Company Competitive Activity or OPKO
Competitive Activity on its own or with any competitor of the Company, OPKO or
OPKO Subsidiary; provided, that nothing contained in this Section 11(b) will
prohibit public advertising or general solicitations so long as the advertising
and solicitations are not specifically directed to employees, consultants,
independent contractors, customers, clients and/or business relations of the
Company, OPKO or OPKO Subsidiary.

 

(c) The Employee acknowledges and confirms that the restrictive covenants
contained in this Section 11 (including without limitation the length of the
term of the provisions of this Section 11) are reasonably necessary to protect
the legitimate business interests of the Company, OPKO or OPKO Subsidiary, and
are not overbroad or unfair and are not the result of overreaching, duress or
coercion of any kind. The Employee further acknowledges and confirms that the
compensation payable to the Employee under this Agreement is in consideration
for the duties and obligations of the Employee hereunder, including the
restrictive covenants contained in this Section 11, and that such compensation
is sufficient, fair and reasonable. The Employee further acknowledges and
confirms that his full and faithful observance of each of the covenants
contained in this Section 11 will not cause him any undue hardship, financial or
otherwise. The Employee further acknowledges that the restrictions contained in
this Section 11 are intended to be, and shall be, for the benefit of and shall
be enforceable by, the Company’s successors and assigns. The Employee expressly
agrees that upon any breach or violation of the provisions of this Section 11,
the Company shall be entitled, as a matter of right, in addition to any other
rights or remedies it may have, to (i) temporary and/or permanent injunctive
relief in any court of competent jurisdiction, and (ii) such damages as are
provided at law or in equity. The existence of any claim or cause of action
against the Company, OPKO or OPKO Subsidiary, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement of the
restrictions contained in this Section 11. It is recognized and hereby
acknowledged by the parties hereto that a breach by the Executive of any of the
covenants contained in Section 11 of this Agreement will cause irreparable harm
and damage to the Company, OPKO or OPKO Subsidiary, the monetary amount of which
may be virtually impossible to ascertain. As a result, the Employee recognizes
and hereby acknowledges that the Company, OPKO or OPKO Subsidiary shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Section 11
of this

 

14

 

 

Agreement by the Employee or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company, OPKO or
OPKO Subsidiary may possess.

 

12.  Company Securities. Except as otherwise prohibited by applicable securities
laws, the Employee is permitted to purchase or sell shares of OPKO at any time
and for any reason; provided that (1) the Employee does not possess any material
non-public information and (2) the Employee shall abide by any blackout periods
that OPKO may establish pursuant to its insider trading policies that are
generally applicable to management-level employees; provided, further, that the
Employee shall not at any time be subject to pre-clearance requirements of OPKO.
The parties agree that the Employee is not an executive officer of OPKO and
accordingly, will not be designated as such by OPKO without the Employee’s
express agreement or as required by applicable securities law in light of
changes in facts and circumstances.

 

13. General Provisions.

 

(a) This Agreement contains the entire transaction among the parties, and there
are no other representations, warranties, conditions or agreements relating to
the subject matter of this Agreement.

 

(b) The waiver by any party of any breach or default of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach.



 



(c) This Agreement may not be changed orally, but only by an Agreement in
writing duly executed on behalf of the party against which enforcement of any
waiver, change, modification, consent or discharge is sought.



 



(d) This Agreement will be binding upon and be enforceable against the Company
and its successors and assigns and, as applicable, OPKO and its successors and
assigns. Insofar as the Employee is concerned, this Agreement is personal, is
binding on the Employee, his estate and his heirs, and cannot be assigned.
Neither the Company nor OPKO may assign this Agreement, except upon a sale of
substantially all of the assets of Company or OPKO, and then only to a successor
who assumes this Agreement in writing.

 

(e) This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

(f) This Agreement will be construed pursuant to and in accordance with the laws
of the State of New Jersey.

 

(g) If any term or provision of this Agreement is held or deemed to be invalid
or unenforceable, in whole or in part, by a court of competent jurisdiction,
this Agreement will be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.

 

15

 

 

(h) Any dispute, grievance, or controversy arising under or in conjunction with
this Agreement will be referred to Frost and will be dealt with by personal
discussion, and if not satisfactory resolved, will be submitted under the Rules
of the American Arbitration Association of New York City (except with respect to
the Employee’s Restrictive Covenant).

 

(i) The Company and OPKO shall be jointly and severally liable for all financial
obligations under this Agreement.

 

(j) Any consent of the Company required under this Agreement will not be
unreasonably withheld or delayed.

 

 

 

[Signature pages follow]

 

 

16

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 



 

        COMPANY:
Bio-Reference Laboratories, Inc.                                                
               
By:
/s/ Richard L. Faherty
         
Name:
Dr. Richard L. Faherty
         


               

 
 
 
 

 

        OPKO:
OPKO Health, Inc.                                                              
 
By:
/s/ Adam Logal
         
Name:
Adam Logal

         


               

 

 

        EMPLOYEE:                                                              
 

/s/ Marc D. Grodman
         
Name:
Marc D. Grodman, M.D.

         


               

 

 

 

 

--------------------------------------------------------------------------------



 

 

 